90 N.Y.2d 953 (1997)
688 N.E.2d 255
665 N.Y.S.2d 399
Wendy A. Morris, an Infant, by Her Parents and Natural Guardians, Kenneth D. Morris et al., Respondents,
v.
Lenox Hill Hospital et al., Appellants.
Michael Waldman et al., as Executors of Sherwood Waldman et al., Respondents,
v.
Lenox Hill Hospital et al., Appellants.
Court of Appeals of the State of New York.
Argued September 16, 1997
Decided October 16, 1997.
Aaronson, Rappaport, Feinstein & Deutsch, L. L. P., New York City (Steven C. Mandell of counsel), for appellants.
Schneider, Kleinick, Weitz, Damashek & Shoot, New York City (Harry Steinberg and Brian Shoot of counsel), for respondents.
Concur: Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY.
Order affirmed, with costs, and certified question answered in the affirmative, for the reasons stated in the memorandum of the Appellate Division (232 AD2d 184).